Appeal from an order of the Supreme Court, Ulster County Special Term which denied the application of relator for a writ of habeas corpus and dismissed his petition. Relator was indicted in Onondaga County in March, 1955 for the crimes of burglary, third degree, two counts, and grand larceny, second degree. In April, 1955 he pleaded guilty to the crimes of burglary, third degree, and grand larceny, second degree, as charged in the first and second counts of the indictment. Thereupon he was sentenced to Attica State Prison for a term of not less than 5 nor more than 10 years on the burglary count in the indictment, and for a term of not less than 2% nor more than 5 years on the grand larceny count, the sentences to run consecutively. At the time of his plea relator was represented by counsel. Relator attacks the sufficiency of the form of the indictment found against him but no such issue was raised during the proceedings against him in Onondaga County, although he was represented by counsel. It is very doubtful whether the validity of an indictment may be considered in a habeas corpus proceeding (People ex rel. Kennedy v. Hunt, 259 App. Div. 970), but in any event we think the indictment was sufficient in form and conformed to the requirements, sections 875 and 276 of the Code of Criminal Procedure. Order unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.